Citation Nr: 0923391	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-15 530	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for breathing problems, 
claimed as due to gas exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision, which denied 
service connection for breathing problems claimed as due to 
gas exposure.  

In the Veteran's March 2006 Form 9, he requested a hearing 
before the Board.  However, in September 2006, the Veteran 
withdrew such a request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a current chronic respiratory disability related to 
a disease, injury or event in service, to include chlorine 
gas exposure.


CONCLUSION OF LAW

The Veteran does not have a chronic respiratory disability 
(as manifested by breathing problems) which was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002& Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2005 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The June 2005 letter informed him that additional 
information or evidence was needed to support his claim, 
asked him to send the information or evidence to VA, and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand what was 
necessary to substantiate his claim.  See Quartuccio.  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran's private medical records associated with the 
claims file reflect intermittent treatment for flu-like 
symptoms from May 2002 to January 2005.  There is no 
indication that the Veteran has been diagnosed with a chronic 
respiratory disability manifested by breathing problems.  As 
these records are current and thorough, the Board finds that 
the preponderance of the medical evidence is against a 
current diagnosis of the claimed disorder.  As such, the 
requirements of McLendon are not met.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has breathing problems as a 
result of exposure to chlorine and mustard gas while in 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Although the Veteran contends that he was exposed to both 
chlorine and mustard gases during service, his service 
treatment records only provide that he was exposed to 
chlorine gas.  As such, application of the regulations 
(38 C.F.R. § 3.316) pertaining to conditions resulting from 
mustard gas is not warranted.  

At the time of the Veteran's exposure to chlorine gas, in 
March 1945, he complained of a cough, chest pain, and 
difficulty breathing.  He was treated for two days for the 
deleterious effects of chlorine gas and then discharged.  In 
April 1945, the Veteran was treated for nasopharyngitis and 
bronchitis.  At his service discharge examination in March 
1946, the only significant medical treatment listed on the 
report was his hospitalization for tonsillitis which was 
prior to his chlorine gas exposure.  His lungs were noted to 
be normal.  (It is acknowledged that prior to the chlorine 
gas exposure he was diagnosed and briefly treated for 
tonsillitis (April 1943 and February 1945), and influenza 
(December 1943 and January 1944).)

There is no medical evidence on file showing complaints, 
treatment or diagnoses relating to a respiratory disability 
from the 1950s through the 1990s.   

Post-service medical records show that the Veteran submitted 
to treatment in April 2002 and was diagnosed and treated for 
acute bronchitis.  The May 2002 treatment note provides that 
he continued to be treated for acute bronchitis at that time.  
In May 2004, the Veteran submitted to treatment for an 
unrelated illness but the examiner conducted a thorough 
examination and noted that the Veteran's chest and thorax 
were entirely clear to auscultation and his respirations were 
unlabored.  In a separate, unrelated treatment note, dated in 
November 2004, the Veteran denied chest pain or difficulty 
breathing.  In January 2005, the Veteran complained of a sore 
throat and unproductive cough.  He was diagnosed and treated 
for acute pharyngitis.  

It is noted that the Veteran reports that he has had 
breathing problems ever since the gas exposure in service.  
Even if the Board were to accept that as true (i.e. that the 
Veteran is competent to provide evidence of continuity of 
symptomatology), the fact remains that there is no current 
medical evidence of a chronic respiratory disability.  The 
Veteran, as a layperson, is unable to provide competent 
evidence of a current diagnosis or evidence regarding 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In sum, the medical evidence of record shows that the Veteran 
does not have a current diagnosis of any chronic respiratory 
disability.  On the contrary, the most recent medical 
evidence shows that he was diagnosed with treatment for acute 
respiratory problems to include bronchitis and pharyngitis.  
The evidence preponderates against a finding that the Veteran 
has a current diagnosis of a chronic respiratory disability.  
As a result, the Board finds that the preponderance of the 
evidence is against the claim and service connection cannot 
be sustained.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F.3d 1328, 1332 (1997); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Even if the Board 
were to conclude that the Veteran does indeed have a 
respiratory disability, there is no competent medical 
evidence linking such to active service to include inservice 
gas exposure.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for breathing problems, claimed as due to 
gas exposure.  See Gilbert v. Brown, 1 Vet. App. 49, 53 
(1990).  


ORDER

Entitlement to service connection for breathing problems, 
claimed as due to gas exposure, is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


